DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  “comprising” should be “comprises.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zinger et al. (US 2008/0262465).
Regarding claim 1, Zinger discloses a reservoir assembly (see Fig. 4B) comprising: a reservoir 10 (see Fig. 4B); and a port connector (see Figs. 2A-2B) comprising: an inlet 24 extending from an interior volume of the reservoir (see Figs. 2A, 4B, inlet placed inside reservoir); an outlet 27 wherein fluid contained in the interior volume of the reservoir exits the reservoir (see Fig. 2C; para. 20); and a filling port 29 configured wherein the reservoir may be filled with a fluid (see Figs. 3A-4B; para. 19).
Regarding claim 5, Zinger further discloses the reservoir comprising a perimeter edge comprising at least one contoured segment ( see Fig. 4A, reservoir has contoured edges along the outer edges of the bag or, alternatively, outer perimeter contour of port 11).
Regarding claim 6, Zinger further discloses the reservoir comprising a perimeter edge comprising at least one round segment (see Fig. 4A, port 11).
Regarding claim  7, Zinger further discloses the reservoir comprising a perimeter edge comprising at least one arcuate segment (see Fig. 4A, arcuate segment at bottom edge of bag defining interior of bag). 
Regarding claim 8, Zinger further discloses at least a portion of the at least one contoured segment is defined by the port connector (see Fig. 8, circular flange 28 of port connector defines an edge of the countered outer perimeter of port 11). 
Regarding claim 9, Zinger further discloses at least a section of the port connector (see Figs. 2A, 4B, conduit defining lumen 26 going up and down) is substantially perpendicular to a top and bottom side formed by the reservoir (see Fig. 5B, flat edge of top of the reservoir and bottom flat edge of reservoir). 
Regarding claim 10, Zinger discloses the port connector further comprises a common fluid channel 26 (see Fig. 2A, para. 18).
Regarding claim 11, Zinger discloses the common fluid channel is an intermediary conduit between the inlet and the outlet (see Fig. 2A, para. 18). 
Regarding claim 12, Zinger further discloses the common fluid channel is an intermediary conduit between the inlet, the outlet, and the filling port (see Fig. 2A).
Regarding claim 13, Zinger further discloses the fluid exiting the reservoir passes from the inlet, through the common fluid channel, and to the outlet (see Fig. 2A, para. 18). 
Regarding claim 14, Zinger further discloses the port connector further comprising a flange member 28 (see Fig. 2A). 
Regarding claim 15, Zinger further discloses the inlet is defined by a portion of the flange member (see Fig. 2A, 4B, the position of the flange defines where the inlet is within the reservoir). 
Regarding claim 16, Zinger further discloses a common fluid channel 26 connecting the filling port and the inlet (see Fig. 2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zinger in view of Ding et al. (US 2017/0340517).
Regarding claim 2, teachings of Zinger are described above but Zinger does not specifically disclose the reservoir at least partially constructed of a flexible material, though Zinger discloses the reservoir comprising a bag portion 10 and an IV or administration port 11 (see Fig. 4B, para. 17). 
However, Ding discloses a bag in the form of a flexible bag (see para 2, 30). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bag portion of the reservoir be flexible, as disclosed by Zinger, in order to compact the bag when not in use and allow to expand with contents when in use. 
Regarding claim 3, teachings of Zinger are described above but Zinger does not specifically disclose the reservoir at least partially constructed of a rigid material, though Zinger discloses the reservoir comprising a bag portion 10 and an IV or administration port 11 (see Fig. 4B, para. 17). 
Ding discloses use of a rigid port on a medical container to allow safe, ergonomic handling and prevent injury or container damage when using spikes on IV sets and other devices (see para. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the port of Zinger be rigid in order to allow safe, ergonomic handling and prevent injury or container damage when using spikes on IV sets and other devices, as disclosed by Ding. 
Regarding claim 4, teachings of Zinger are described above but does not specifically disclose the reservoir is at least partially constructed of a flexible material and is at least partially constructed of a rigid material.
However, Ding discloses a bag in the form of a flexible bag (see para 2, 30). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the bag portion of the reservoir be flexible, as disclosed by Zinger, in order to compact the bag when not in use and allow to expand with contents when in use. 
Ding discloses use of a rigid port on a medical container to allow safe, ergonomic handling and prevent injury or container damage when using spikes on IV sets and other devices (see para. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the port of Zinger be rigid in order to allow safe, ergonomic handling and prevent injury or container damage when using spikes on IV sets and other devices, as disclosed by Ding. 
Claim(s) 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zinger in view of West et al. (US 2007/0119508).
Regarding claim 17, teachings of Zinger are described above but Zinger does not specifically teach the port connector further comprising a pin, wherein the pin blocks the outlet and at least partially extends into the common fluid channel, though Zinger discloses the common fluid channel connected to another lumen, lumen 31, such that lumen 31 is connected with the common fluid channel in order to allow for additive to the infusion bag prior to administration of the infusion liquid to a patient via common fluid channel and through outlet 27 (see para. 19, 21).
West discloses a connector with two ports 24, 26 and a downward lumen between them (see Figs. 3, 4) such that a flow path can be created between port 24 and the downward lumen/common fluid channel (see Fig. 4) and port 26 and the downward lumen/common fluid channel (see Fig. 3) via the use of a valve (see Fig. 7) with a pin 102 with a hole 108 (see Figs. 4, 7)  that is positioned and rotated within the downward lumen rotated in order to either give communication through downward lumen to port 24 (and blocking port 26) or downward lumen to port 26 (and blocking port 24). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add such a valve with pin and as disclosed by West to the connector of Zinger and between the filling port and outlet (which is an outlet port), this sort of position disclosed by West and allowing for control of fluids into and out of the bag via such a valve, predictably allowing for additive to go into the infusion bag via the filing port and then the additive to be mixed with contents within the bag and the administration of the mixed contents (infusion liquid) to a patient via the outlet, which is disclosed as desirable by Zinger (see para. 19, 21). Consequently, the pin of the valve would block the outlet when allowing flow through the filling port and extend into the common fluid channel. 
Regarding claim 18, teachings of Zinger and West are described above and as the valve would be rotatable to control flow path to either the outlet or filling port, then the pin would be displaceable within the port connector (see rejection of claim 17). 
Regarding claim 19, teachings of Zinger and West are described above and as rotation of the valve/pin controls whether the inlet is in communication with the outlet or the filling port, the pin would selectively seal off fluid communication between the inlet and the outlet when the inlet is in fluid communication with the filling port (see rejection of claim 17).
Regarding claim 20, teachings of Zinger and West are described above and Zinger further discloses a stopper attached to the filling port (see Figs. 2A-3A, lumen 31 is fitted with a self-sealing access valve 32, which acts as a stopper in stopping fluid connection with lumen when sealed). 
Zinger does not specifically disclose the stopper being removable attached, only fitted (see para. 19). 
However, in In re Dulberg, the court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose." See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) and MPEP 2144.04(V)(C). In this case, a person having ordinary skill in the art before the effective filing of the claimed invention would have been motivated to make the stopper removable as, similar to in In re Dulberg, making the stopper removable would be desirable for a reason to access beyond where the stopper is applied – gaining access to replace the stopper with a manually operated stop cock, disclosed as desirable by Zinger (see para. 23). 
Regarding claim 21, teachings of Zinger and West are described above and these references as described above disclose the pin is displaceable between a first position within the common fluid channel and sealing the outlet and a second position within the common fluid channel and sealing the filling port (see rejection of claim 17). 
Regarding claim 22, teachings of Zinger and West are described above and Zinger further discloses the port connector is configured to accept a fill nozzle at a first time (see Fig. 3B) and the stopper at a second time (see Figs. 2A, 3A, stopper can be placed at a different time without having fill nozzle). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schweiss et al. (US 2017/0020784), disclosing a reservoir assembly with a port connector connecting one reservoir to other reservoirs and Zinger et al. (US 2010/0168664), a reservoir assembly with a reservoir and port connector comprising an inlet, outlet, and filling port.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781